Citation Nr: 1133964	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to August 1985.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO rating decision that granted service connection for PTSD and assigned an initial evaluation of 10 percent, effective on November 26, 2004.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in August 2007.

In April 2008, the Board remanded the claim for additional evidentiary development.  

In an August 2008 rating decision, the RO assigned a 30 percent rating to the PTSD from November 26, 2004 and a 50 percent rating from September 26, 2005. 

In a January 2009 decision, the Board assigned a 50 percent rating to the service-connected PTSD from November 26, 2004 to September 26, 2005 and denied a rating in excess of 50 percent for the entire appeal period.  

A timely appeal of that decision was again filed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the January 2009 decision and remanded the matter of entitlement to a rating in excess of 50 percent for the service-connected PTSD to the Board in order to address concerns identified by the Court. 

Significantly, in a rating decision in March 2011, the RO granted service connection for coronary artery disease, for Parkinson's disease, for fecal incontinence, for left and right lower extremity ataxia, for a right hand tremor, a head tremor, for a vocal tremor, for memory loss, for erectile dysfunction, and for urinary incontinence and granted special monthly compensation for loss of use of a creative organ at the housebound rate.  In addition to assigning initial ratings for these now service-connected disabilities, the RO granted a total rating based on individual unemployability by reason of service-connected disability, effective beginning on November 26, 2004 to January 9, 2009 when it was determined that the service-connected disabilities combined to a 100 percent rating.  

In addition, at the time of the rating decision, the service-connected PTSD was noted to be rated as 50 percent disabling, effective on November 26, 2004.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran and his representative argue that his PTSD is more severe than the 30 percent rating assigned before September 25, 2006 and the 50 percent rating assigned from September 26, 2004.  The Veteran also argues that the PTSD caused him to be unemployable since October 2000.  

The Veteran was afforded VA psychiatric examinations in April 2005 and July 2008.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran receives treatment for the service-connected PTSD at the VA healthcare system in Tampa.  The RO should obtain the VA treatment records for treatment of the PTSD from July 2008.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records showing treatment of the PTSD.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  
 
Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain all VA treatment records of treatment of the PTSD dated from July 2008 from the Tampa VA healthcare system.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment for the PTSD.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

3.  Then, the RO should schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and functional impairment due to the PTSD.  

The examiner should provide a Global Assessment of Functioning (GAF) score based on the Veteran's service-connected PTSD.  

The examiner also should render an opinion as to whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his occupational and educational background.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

